Per Curiam:
Tbe testimony produced in tbe court below establishes tbe fact that, as to tbe patent right in controversy, Firestone and Hewitt were partners; hence, tbe assignment of Firestone to the defendant passed to him tbe title of both. Tbe act of Congress invalidates unrecorded assignments only as to subsequent purchasers and mortgagees for valuable consideration without notice. Neither Hewitt’s notice nor bis letter disclaiming Firestone’s authority to dispose of the patent right was of importance in tbe trial of this case. They being partners, tbe one ■could not, in this summary manner, abrogate tbe power of tbe •other; therefore, tbe offers of evidence covered by the fourth ¡and fifth assignments of error, were properly refused.
Judgment affirmed.